Citation Nr: 1456338	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-29 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to October 1957.  

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2013, the Board remanded the case to the RO, via the Appeals Management Center (AMC), to arrange for a Board hearing.  Accordingly, The Veteran testified in October 2014 at a videoconference hearing before the undersigned of the Board.  A transcript of the hearing is associated with the Virtual VA claims file.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he developed tinnitus from noise exposure to weapons fire, without hearing protection, while serving on a Destroyer ship in the U.S. Navy.  His duties included firing and loading guns as a gunner's mate.  See Veteran's October 2014 Board Hearing Transcript, at 3.  Specifically, he has alleged firing "5 inch 38 (single naval-short) [shells] and also a 40 mm quad mount [gun] without any sound suppressors."  October 2012 substantive appeal (VA Form 9).  

Initially, there is conflicting evidence on whether the Veteran currently complains of a tinnitus disability.  Resolving the ambiguity in his favor, the Board finds that the Veteran presently has a tinnitus disability in his ears.  Whereas the Veteran denied a current complaint of tinnitus to the June and October 2008 VA examiners, he later clarified at his October 2014 Board hearing that he did not understand what the examiners meant when they asked him whether he had a "history of tinnitus." See Veteran's October 2014 Board Hearing Transcript, at 4.  The Board accepts this explanation as understandable and likely, given his lack of medical expertise or knowledge.  Rather, the Veteran's personal statements and personal hearing testimony reveal that he has, in fact, complained of "ringing" in his ears.  Id.; see October 2012 substantive appeal (VA Form 9) ("I believe that ringing in his my ears; tinnitus, was caused by my assigned naval duties.")  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  He is competent, even as a layman, to proclaim that he experiences tinnitus; this condition, by its very nature, is inherently subjective and, therefore, capable of even his lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

As for the second requirement for service connection, that of a disease or injury was incurred or aggravated during service, his service treatment records are unremarkable for treatment and diagnosis of tinnitus.  Also, his DD Form 214 notes his Naval service aboard the USS James E. Kyes, but lacks description of any military occupational specialty (MOS), instead indicating only an analogous civilian occupation of deckhand.  However, he has provided competent lay evidence of in-service injury to his ears through acoustic trauma (gun fire).  Indeed, the Veteran has consistently alleged in-service noise exposure during the course of duties firing and loading guns as a gunner's mate aboard a US naval Destroyer ship.  See June 2008 and October 2008 VA examination reports; October 2012 substantive appeal (VA Form 9); and Board Hearing Transcript, at 3.  In light of the fact that his gunner's mate duties would have exposed him to loud noise, and considering the lack of any contravening contemporaneous evidence, the Board finds the Veteran's assertions of in-service noise exposure to be competent and credible, and thus probative.  38 C.F.R. § 3.159(a)(2); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  




To emphasize, the Board concedes the first two elements of service connection.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Nonetheless, it still has to be shown that his current tinnitus is a consequence of that accepted noise exposure in service.   It is with respect to the crucial element of a nexus to service that the Board's sole reliance on the Veteran's lay statements appears to reach its limits in resolving this claim.  

The Veteran's lay statements are contradictory as to the cause of his present tinnitus.  Supporting his claim, the Veteran has competently asserted a continuity of symptoms relating to ringing in his ears following his accepted in-service acoustic trauma.  See October 2014 Board Hearing Transcript, at 4.  Against his claim, however, the Veteran also admitted to the October 2008 VA examiner that he has a post-service history of noise exposure without hearing protection, including 25 years work in a cotton mill weave room and 8 years work at Michelin Tire, presumably a tire factory.  

Therefore, the Board finds a remand is necessary for a VA examination and opinion on whether the Veteran's current tinnitus is etiologically linked to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination on the nature and etiology of his claimed tinnitus.  The claims file, to include any electronic records, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.  Rationale for all requested opinions shall be provided.

After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current tinnitus is causally related to his military service, to include his conceded in-service noise exposure.  The examiner should accept as fact that the Veteran presently has a tinnitus disability and suffered in-service acoustic trauma from duties firing and loading guns aboard a naval vessel, during 1954 to 1957.  The examiner should also consider the Veteran's prior reported history of post-service noise exposure, particularly 25 years work in a cotton mill weave room and 8 years work at a tire factory.

2.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

